DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/30/2021.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 - 6 are pending in this Office Action.


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuta Goebuchi (US 2014/0010530 A1) hereinafter “Goebuchi” in view of Kishore Padmaraju et al. (US 2018/0267384 A1) hereinafter “Padmaraju”.
Regarding claim 1, Goebuchi disclose an optical transmitter comprising (Goebuchi: Figs. 1-7, optical transmitter 20 or 40, ¶¶ [0051]- [0063], this paragraph explains the difference between two optical transmitters 20, 40 the rest is the same): 
an optical modulator configured to modulate an input light and output an optical 10signal (Goebuchi: Figs. 1-7, optical modulator 22, input light 21, combiner 32 output an optical signal, ¶¶ [0051]- [0063]); 
a bias controller configured to control a bias applied to the optical modulator (Goebuchi: Figs. 1-7, optical modulator 22, bias controller 24, bias circuit 25, driving circuit 26, control unit 24 controls the bias voltages applied to respective arms of first and second modulation unit 29 and 30, ¶¶ [0058], [0070]- [0074]);
an attenuator configured to attenuate the optical signal output from the optical modulator and 15output the attenuated optical signal (Goebuchi: Fig. 1, variable optical attenuator VOA at the output of modulator used to attenuate the optical signal and control the fluctuation of optical output without varying the optical output intensity of the light source, thus the use of optical attenuator place in various point of optical communication system is an obvious variation of its purely matter of design choice to include in system see ¶¶ [0004]); 
a positive monitor configured to detect a forward optical signal included in the attenuated optical signal output from the attenuator (Goebuchi: Figs. 4, 7 or 11, 5, disclose various optical monitors/detections, a portion of the optical modulator output 29 is fed into first optical monitor 33 (has combined modulation with angle range (from Ɵ, Ɵ+/2, Ɵ+π, Ɵ+3π/2) different quadrant, I-Arm and Q-Arm), external monitor 27, monitors a combined plurality of light beams which has polarization plane with different angle from the others ¶¶ [0052]-[0054]-[0057], [0070]- [0074]); 
a negative monitor configured to detect a 20complementary optical signal included in the attenuated optical signal output from the attenuator (Goebuchi: Figs. 4, 7 or 11, 5, disclose various optical monitors/detections, a portion of the optical modulator output 30 is fed into second optical monitor 34 (has combined modulation with angle range (from Ɵ, Ɵ+/2, Ɵ+π, Ɵ+3π/2) different quadrant, I-Arm and Q-Arm), external monitor 27, monitors a combined plurality of light beams which has polarization plane with different angle from the others ¶¶ [0052]-[0054]-[0057], [0070]- [0074]); and 
a controller configured to control the bias controller based on a first dither of 25a positive signal output from the positive monitor and a second dither of a negative signal output from the negative monitor (Goebuchi: Figs. 4, 7 or 11, 5, controller 24, configured to control the bias circuit/controller 25, the output monitoring unit 23 output value based on the input from each first and second monitoring unit 33, 34, the control unit 24 the control the bias voltage to be applied to each modulation unit 29 or 30 by reducing intensity based on demodulated pilot signal (low frequency signal), increase or decreasing, ¶¶ [0070-[0073], [0123], ¶¶ [0080]- [0084]); 
Although Goebuchi does not expressly disclose optical monitor 33 and 34 is positive or negative monitor that receiving I or Q signals from modulator 29 or 30 or the monitor 27 that receive the combined signal from both modulators 29 and 30. But one of ordinary skill in the would understand the signa I & Q can be positive or negative depending on the input and bias voltage.  See (US 2009/0296192 A1) Tsuyoshi Morishita; 
Goebuchi does not expressly disclose sum of a first dither and a second dither signal.  
However, Padmaraju from same field of endeavor disclose a controller configured to control the bias controller based on a sum of a first dither of 25a positive signal output from the positive monitor and a second dither of a negative signal output from the negative monitor (Padmaraju: Figs. 7, modulator circuit 710,  input light 101, bias controller 750, first and second monitors 731, monitoring dual polarization of X & Y modulator 710, X IQ  and Y IQ signals, bias controlled signal 771X and 771Y, the OMC 710 can be controlled by single monitoring PD 730, single bias control circuit that includes a multi-channel detector 740, and controller750 (may substantially combine functionality see Fig. 3), uses two different pairs of dither frequencies  f1x, f2x and f1y, f2y to separately control the bias of two IQ or being added  (f1x + f2x) that is different than f1y + f2y) their sums in the electrical signal from PD 730 ¶¶ [0112],[0114]- [0116], [0011]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goebuchi to the bias controller based on a sum of a first dither of 25a positive signal output from the positive monitor and a second dither of a negative signal output from the negative monitor as taught by Padmaraju because the scheme of using low-speed dither signals and detection of the dither frequency and integer multiple of it for having improve and accurate control system and bias control system which would necessitates having a spectrally very clean, harmonic free dithering signals that corresponds to dither detection in order to avoid parasitic offset.  See Padmaraju paragraphs [0004], [0013] utilizing since an optical waveguide modulator with automatic bias control An IQ bias of a quadrature modulator is controlled by dithering bias settings of two inner modulators at different dither frequencies, and detecting an oscillation at a sum frequency.
Regarding claim 6, is interpreted and rejected the same manner as claims 1.  

Regarding claim 4, the combination of Goebuchi disclose the optical transmitter as claimed in claim 1, wherein the sum of the first dither and the second dither is within a predetermined range (Goebuchi: Figs. 4, 7 or 11, 9-10, the amplitude and frequency of the pilot signal superposed on the bias voltages are set at predetermine range e.g., 120 mVpp at 1KHz See ¶¶ [0063], [0109]-[0110], [0209]-[0211] and further Padmaraju: disclose two or more pilot signals (low frequency signal are summing, see ¶¶ [0112], [0114] or see also claim 1 above ).
Regarding claim 5, the combination of Goebuchi disclose the optical transmitter as claimed in claim 1, wherein the controller controls the bias controller so as to generate a bias on which a dither is superimposed (Goebuchi: Figs. 4, 7 or 11, 9-10, the control unit 24, receives low frequency pilot signals having certain frequency and amplitude and bias circuit 25 superposed the pilot signals onto each bias voltages applied to the respective arms See ¶¶ [0063], [0069]-[0079], and further Padmaraju: disclose two or more pilot signals (low frequency signals) are summing, see ¶¶ [0112],[0114]).
Allowable Subject Matter







Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
AKIYAMA; Yuichi et al.	(US 20060263098 A1)	
Hiroto Kawakami et al., 	(US 9,020,361 B2) 
Kuen-Ting Tsai et al., 	(US 2021/0211202 A1) 
Yuichi Akiyama et al., 	(US 2006/0263098 A1) 
Hiroshi Nakamoto, 	(US 2002/0005975 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636